juror could reasonably infer from the evidence that Greenlee substantially
                increased the victim's risk of harm by moving her to a secluded parking
                lot. See Mendoza v. State, 122 Nev. 267, 275, 130 P.3d 176, 181 (2006);
                Hutchins v. State, 110 Nev. 103, 108-09, 867 P.2d 1136, 1139-40 (1994)
                (the movement of a victim to more secure setting, for the purpose of
                committing a sexual assault, where the victim is less likely to be heard by
                a passerby, is sufficient to support a kidnapping conviction), modified on
                other grounds by Mendoza, 122 Nev. at 273-75, 130 P.3d at 180-81.
                            Second, Greenlee contends that the district court's dual-
                conviction instructions were erroneous because they did not include
                language from the sample instruction provided in Mendoza and failed to
                inform the jury that evidence of movement must be proven beyond a
                reasonable doubt to support dual convictions for kidnapping and sexual
                assault. Greenlee did not object to the instructions and we conclude that
                he has not demonstrated plain error.              See Berry v. State, 125 Nev. 265,
                282-83, 212 P.3d 1085, 1097 (2009) (instructions that are not preserved for
                appeal are reviewed for plain error), abrogated on other grounds by State
                v. Castaneda, 126 Nev. , 245 P.3d 550 (2010); Valdez v. State, 124 Nev.
                1172, 1190, 196 P.3d 465, 477 (2008) (discussing plain-error review).
                            Third, Greenlee contends that the district court violated his
                Sixth Amendment confrontation rights by admitting hearsay evidence
                from a report that Sexual Assault Nurse Examiner (SANE) Marian Adams
                prepared during her examination of the victim. Our review of the record
                reveals that Adams passed away prior to Greenlee's trial, Greenlee
                affirmatively stipulated that SANE Jeri Dermanelian would be allowed to
                review Adams' report and testify in her stead, and Greenlee did not object
                to any of Dermanelian's testimony. We conclude that Greenlee waived

SUPREME COURT
        OF
     NEVADA

                                                              2
(0) 1947A


                                                  -   5W,4r           -14M   'ffiM
                any Confrontation Clause challenge to this evidence when he stipulated to
                its admission. See United States v. Molina, 596 F.3d 1166, 1169 (9th Cir.
                2010) (stipulations knowingly and voluntarily entered into during criminal
                trials will be enforced); Wilson v. Gray, 345 F.2d 282, 286 (9th Cir. 1965)
                ("It has been consistently held that the accused may waive his right to
                cross examination and confrontation and that the waiver of this right may
                be accomplished by the accused's counsel as a matter of trial tactics or
                strategy.").
                               Fourth, Greenlee contends that cumulative error deprived him
                of a fair trial. However, because Greenlee has failed to demonstrate any
                error, we conclude that he was not deprived of a fair trial due to
                cumulative error.
                               Having concluded that Greenlee is not entitled to relief, we
                               ORDER the judgment of conviction AFFIRMED.




                                          'Gibbons


                                              J.



                cc: Hon. David B. Barker, District Judge
                     Joel M. Mann, Chtd.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A


                                                                           •